DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
1.       The drawings filed on 09/17/2019 are acceptable subject to correction of the informalities indicated below.
    The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 3, reference characters "40" and "58" have both been used to designate a single element 40/58.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  
The drawings are objected to because in Fig. 4, “On/Off/Timer controls” box missing the reference character label.  
New corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Claim Objections
2.         Claims 1-8 are objected to because of the following informalities:  

In claim 1, 7 and 8, line 1, respectively; the acronym “HVAC” should be preceded by the full name --Heating, Ventilation, and Air Conditioning-- for proper completeness. 
In claim 1, 7 and 8, line 1, respectively; the acronym “CPU” should be preceded by the full name --Central Processing Unit-- for proper completeness.  
Appropriate correction is required.

Allowable Subject Matter
3.         Claims 1-8 are allowed.

Reason for Allowance
4.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: a timed auxiliary automotive Heating, Ventilation, and Air Conditioning (HVAC) apparatus comprising: a control housing, the control housing having a housing body and a faceplate, the control housing being configured to be coupled within a dashboard of a vehicle; a 
The following references (US 20040244960 A1) to Errington, Bradley C. et al., (US 4617986 A) to Kobayashi; Shinma et al., (US 5931378 A) to Schramm; Michael, (US 8555660 B2) to Takenaka; Kenichi et al., (US 5127877 A) to Muller; Otto, (US 5220805 A) to FUKUDOMI H, and (EP 0548678 B1) to JAROSCH GEORGE WILLIAM et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 7 and 8. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

03/26/2022.